Citation Nr: 9929280	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-20 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right knee 
arthralgia.  

2.  Entitlement to service connection for left knee 
arthralgia with ligament laxity.  

3.  Entitlement to an original evaluation in excess of 10 
percent for gunshot wound residuals to the low back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating determination of 
the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The veteran, in a June 1999 statement in support of claim, 
and at the time of a July 1999 hearing, indicated that he 
wished to withdraw the claims of service connection for right 
knee and left knee arthralgia.  


CONCLUSION OF LAW

The veteran has withdrawn his appeals relating to the issues 
of service connection for right knee and left knee arthralgia 
and the Board does not have jurisdiction to consider these 
claims.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

In an April 1996 rating determination, the RO denied service 
connection for right knee arthralgia and left knee 
ligamentous laxity claimed as secondary to the service-
connected residuals of the gunshot wound to the back.  In 
April 1997, the veteran expressed disagreement with the 
denial of service connection for these disorders.  In June 
1997, the RO issued a statement of the case with regard to 
these issues.  In July 1997, the veteran filed a substantive 
appeal.

In a June 1999 statement in support of claim, the veteran 
indicated that he wished to cancel the appeal pertaining to 
the knees.  At the time of his July 1999 hearing before the 
undersigned Board Member, the veteran testified that he 
wished to withdraw the claims of service connection for right 
and left knee arthralgia.  

As the veteran, in writing and through testimony, expressed 
that he wished to withdraw his appeals relating to his right 
and left knee arthralgia, these appeals are withdrawn.  
Hence, there remains no matter for the Board's consideration.  
Accordingly, the Board must dismiss the purported appeals on 
the issues of service connection for right and left knee 
arthralgia as secondary to his service-connected gunshot 
wound residuals of the back.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.204 (1999).



ORDER

The appeals as to the issues of service connection for right 
knee arthralgia and for left knee arthralgia with ligament 
laxity as secondary to the service-connected gunshot wound 
residuals of the back are dismissed


REMAND

Initially, the Board finds that the veteran's claim for an 
increased evaluation for residuals of a gunshot wound to the 
back is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Service connection is currently in effect for residuals of a 
gunshot wound to the back, which has been assigned a 10 
percent disability evaluation.  

The Board notes that in statements dated in September 1998 
and May 1999, private chiropractors reported that they 
continued to treat the veteran for a back disability.  
Records of this recent treatment do not appear to be part of 
the claims folder.  VA has a duty to obtain records of 
treatment reported by medical professionals.  Massey v. 
Brown, 7 Vet. App. 204 (1994).

The last comprehensive VA examination afforded the veteran 
occurred in November 1997.  Subsequent to the November 1997 
examination, the veteran forwarded numerous private and VA 
outpatient treatment records in support of his claim.  In a 
May 1999 letter, the veteran's private physician, E. K., 
D.C., indicated that the veteran had severe low back pain, 
restricted range of motion, radicular leg pain into the 
groin, myofascial spasm, rib pain, and bilateral sciatic 
involvement.  It was Dr. K's opinion that the flare-ups of 
the veteran's condition were more likely than not due to the 
instability of his lumbosacral spine and supportive tissue 
damaged by a bullet wound to that area.  In a June 1999 note, 
a VA physician indicated that the veteran had chronic back 
pain secondary to his gunshot wound with scarring and 
weakening of the back muscle.  At the time of his July 1999 
hearing, the veteran indicated that his back had become 
progressively worse, to the point that he was down to a two-
day work week.  

In accordance with 38 C.F.R. § 3.327, reexaminations will be 
requested whenever the VA determines there is a need to 
verify the current severity of a disability.  VA is obliged 
to afford veteran's contemporaneous examinations where there 
is evidence of an increase in the severity of the disability. 
VAOPGCPREC 11-95 (1995).  Based upon the most recent medical 
evidence and the testimony of the veteran, there is evidence 
of a worsening in symptomatology.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any gunshot wound 
residuals to his back since November 
1997.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records of treatment.

2.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations of the back in order to 
determine the nature and severity of his 
service-connected residuals of the 
gunshot wound to the back.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  The examiners are 
specifically requested to identify which, 
if any, muscle groups are involved.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to the examination.

The examiner should also describe the 
extent, severity, location and adherence 
of any scars; whether there are any of 
the cardinal signs of muscle injury, 
whether there is muscle atrophy, and 
whether there is evidence of deep 
penetrating or through and through 
injuries.

The neurologic examiner should also note 
whether the veteran's service connected 
back injury has resulted in 
intervertebral disc syndrome, and if so, 
whether such syndrome is pronounced, 
severe, moderate or mild.

If loss of range of motion is present, 
the examiners should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiners 
are further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to the back and to 
make specific findings as to whether each 
complaint is related to the service-
connected residuals of the gunshot wound 
to the back.  The examiners are further 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.

The examiner should determine whether the 
service connected back disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
increased rating for residuals of a 
gunshot wound to the back, with review 
and consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
DeLuca v. Brown, if appropriate.  The 
review must include the provisions of 
38 C.F.R. § 3.321(b)(1).

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case. A reasonable period of time for a 
response should be afforded. Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order. By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals







